COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00371-CV


IN THE INTEREST OF I.M.G. AND
M.L.G., CHILDREN




                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant G.L.G., Jr. (Father) appeals from the trial court’s order

terminating his parental rights to his daughters I.M.G. and M.L.G. After a bench

trial, the trial court found by clear and convincing evidence that Father had

•     knowingly placed or knowingly allowed the children to remain in conditions
      or surroundings which endangered their physical or emotional well-being;




      1
       See Tex. R. App. P. 47.4.
•     engaged in conduct or knowingly placed the children with persons who
      engaged in conduct which endangered the children’s physical or emotional
      well-being;

•     failed to comply with the provisions of a court order that specifically
      established the actions necessary for him to obtain the return of the
      children, who had been in the permanent or temporary managing
      conservatorship of the Department of Family and Protective Services
      (TDFPS) for not less than nine months as a result of their removal from the
      parents under Chapter 262 for abuse or neglect; and

•     constructively abandoned the children, who had been in the permanent or
      temporary managing conservatorship of TDFPS for not less than six
      months and: (1) TDFPS made reasonable efforts to return the children to
      Father; (2) he did not regularly visit or maintain significant contact with the
      children; and (3) he demonstrated an inability to provide the children with a
      safe environment. 2

The trial court also found that termination of the parent-child relationship would

be in the children’s best interests. 3

      Father’s court-appointed appellate counsel has filed a motion to withdraw

and an Anders brief in support, stating that after diligently reviewing the record,

he believes that any appeal by Father would be frivolous. 4 Father’s appointed

appellate counsel’s brief meets the requirements of Anders by presenting a

professional evaluation of the record and demonstrating why there are no




      2
         See Tex. Fam. Code Ann. § 161.001(1)(D)–(E), (N)–(O) (West Supp.
2013).
      3
         See id. § 161.001(2).
      4
         See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).


                                         2
arguable grounds of error to be advanced on appeal. 5         Although given the

opportunity, neither Father nor TDPFS filed a response to the Anders brief.

      As the reviewing appellate court, we must conduct an independent

evaluation of the record to decide whether counsel is correct in determining that

Father’s appeal is frivolous. 6      Having carefully reviewed the record and the

Anders brief, we agree with Father’s appellate counsel that his appeal is frivolous

and without merit. We find nothing in the record that arguably might support the

appeal. 7

      Accordingly, we grant Father’s appellate counsel’s motion to withdraw and

affirm the trial court’s judgment.



                                                    PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: March 6, 2014




      5
      See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.
denied).
      6
         See id.; see also Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991).
      7
      See D.D., 279 S.W.3d at 850; see also Bledsoe v. State, 178 S.W.3d 824,
826–27 (Tex. Crim. App. 2005).


                                           3